WOODLEY, Presiding Judge.
The appeal is from an order entered in a habeas corpus proceeding remanding the appellant to custody to be extradited to the State of New Mexico.
The warrant of the Governor of Texas and the requisition of the Governor of New Mexico and supporting documents appear to be sufficient.
Upon the hearing the appellant was identified as the A. R. Newman who obtained the sum of $107.54 at a J. C. Penney Company store in Portales, New Mexico, on October 15, 1962.
No evidence was offered in support of the averment of the application for habeas corpus to the effect that the applicant was not A. R. Newman.
*568The court did not err in remanding the appellant to be taken to New Mexico to answer the complaint charging him with theft by false pretext of $107.54 from J. C. Penney Company.
The judgment is affirmed.